Title: To Alexander Hamilton from Robert Troup, 11 May 1795
From: Troup, Robert
To: Hamilton, Alexander


My dear friend
N York 11 May 1795
Mr. Burghdurf has paid me on acct. of your bond & mortgage 562 ²⁰⁄₁₀₀ Doll and this sum is lodged in the Bank of New York to your credit & may be drawn for whenever you think proper. I have lately recd. a bill of exchange for £100 which I am to sell & pay you the proceeds of on account of Mr. Williamson. Col Walker has paid the same sum to Mr. Harison but I believe he has not paid you. This sum when paid is intended as a general retainer to you in behalf of Mr. Williamson. I think his controversy about the preemption line will be settled without the trial of the ejectment suits in consequence of a late act of our Legislature. I have been waiting for bills of exchange to rise but can sell the bill when ever you want the Money.
I have received your letter in answer to the one I wrote you some time since. I sincerely hope that we shall both save our heads and that you may by some fortunate & unexpected event acquire the means of perfect independence in spite of all your efforts to be poor. I have an interest in an event of this nature which perhaps you have forgotten. I have often said that your friends would be obliged to bury you at their own expence. For some days past I have thought my head in no small danger. Mr. Jay informed Mrs. Jay by the Allice Cap Harvey who arrived a few days ago that he could not leave England without hearing from the Government—from which we concluded he was waiting for the ratification. Last saturday the Port Mary owned by Rob. Lenox arrived in a short passage from Liverpool & the Cap. says he was applied to for his cabbin for the use of Mr. Jay provided he could stay ten days longer. Not being able to wait that time he left Mr Jay and we now expect him in the first London or Bristol ship. We conjecture that Mr. Jay has heard of the new arrival of the treaty within the time expected & that he has of course determined to return without delay. The opposite party, except some whose minds are prejudiced to an extreme, appear to consider Mr. Jay as elected. Our friends have no doubt of it. If therefore he should not return in time—after the extracts we have published from his letters—his character will be injured—mine will not be benefitted—the whole party will in some degree suffer. And I think it not unlikely that I shall be delivered over to some revolutionary tribunal.
The accounts from England are that there is certainly a French agent from the Convention now incog. in England confering with the British Ministry upon the subject of peace—that Moderation in France is gaining strength—and that As a decisive proof of the ascendency of this spirit (what an age do we live in!) Barrere and his associates will certainly be guillotined—that Royalty begins to be openly advocated in France—and the people are squinting strongly at the Constitution of 1791.
God bless you

Rob Troup
A Hamilton Esq

